Spring, J. (dissenting):
The building occupied by the plaintiffs was as distinct from the* adjoining store on the east as if they had been separated by a brick wall and were not under the same roof. The walls were of studding, lath and plaster, with no communication between them and each store was carried on by itself. When'the easterly wall toppled: over the building occupied by the plaintiffs was tenantable and they could have conducted their business within it the same as before the mishap.
The clause in the policy which the defendant invokes, while to be interpreted like any provision in a contract, is to receive a, reason-' able construction in the light of the surrounding circumstances and the manner in which business is conducted often in many stores, under the same roof.
If a dozen men erect a building under one roof and with no brick walls between the stores composing it, but divided off by partitions, of lath and plaster each would own and insure his own part. Still, the building is one building, but the stores are held, by individual titles as distinct as if they were not connected at all. I do not believe the falling in of one end of the long row terminates all insurance on the contents of the other stores. If so, if a fire should an hour after, the collapse of the east side start by spontaneous combustion or the explosion of a lamp in the west store and burn that store and its contents, the insurance company is relieved from, payment because the falling of the other end of the. building nullified *73the policy, and every policy on every store and its contents, although the collapse had nothing to do with the destruction by fire.
It seems to me a more reasonable construction to hold that the term “ building ” refers to the particular structure occupied by itself as a store for any especial business instead of including the whole row or block because they happen to be under one roof or use adjoining party walls.
Defendant’s exceptions should be overruled and judgment ordered for the plaintiffs on the verdict.
Hiscock, J., concurred.
Defendant’s exceptions sustained, motion for new trial granted,, with costs to the defendant to abide event.